Exhibit 10.1
 
 
Agreement to Extend Maturity of Related Party Note ("Extension Agreement")


Dated: January 27, 2017
Whereas, on July 31, 2016, KonaRed Corporation (the "Company") issued a related
party note payable (the "RP Note") with a principal amount due at January 27,
2017 of  $103,945 to Mr. Gonzalo Camet (the "Note Holder") and the Company and
the Note Holder have agreed that the maturity of RP Note may be extended.
This Letter Agreement hereby extends the Maturity Date of the RP Note by six
months from January 27, 2017 to July 27, 2017 based on rollover of the $100,000
principal and immediate payment of the $3,945 interest now due.
In consideration for Note Holder extending the Maturity Date of the RP Note and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company shall issue to Note Holder as of the date
hereof  340,000 restricted shares of common stock of the Company.
All other terms and conditions of the RP Note shall remain in full force and
effect and each of the representations, warranties and covenants therein are
hereby made as of the date hereof with respect to RP Note and the issuance of
the common stock and all provisions contained in the RP Note are hereby
incorporated by reference herein.
IN WITNESS WHEREOF, the Note Holder agrees to the terms of this Extension
Agreement as of the date hereof.

  NOTE HOLDER          
 
By:
/s/ Gonzalo Camet
      Gonzalo Camet  

 
 
IN WITNESS WHEREOF, the Company agrees to the terms of this Letter Agreement as
of the date hereof.
 

  KONARED CORPORATION          
 
By:
/s/ Shaun Roberts      
Shaun Roberts
     
Chief Executive Officer
 

 
 

 